DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Claim Objections
Claims  2, 9 and 17 are objected to because of the following informalities:
The term “to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future. This does not serve to limit the structure in the present tense. Appropriate correction is required.
The Claims  objected to because of the following informalities: (thereto, thereof, thereby, thereon and therefrom). Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 and 8-20   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claim 4    The term " C-shaped " in claim 4  is a relative term which renders the claim indefinite.  The term " C-shaped " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Re claims 8, 11, 16 and 20 The term " U-shaped " in claims 1, 9 and 15  is a relative term which renders the claim indefinite.  The term " U-shaped " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Re claims 10 and 19   the phrase "its" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the its recited in the claim refers to.

Re claim 16	the claim recites "can be" is indirect, suggests optionally, and passive which renders any recitation claimed after not being patentable weight. Appropriate correction is required. Claims should be amended to recite "is" or "will be".
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

                                                       Reference of prior art 

Lim.  (US 20180022451, UNMANNED AERIAL VEHICLE).
Kroetsch et al.  (US 20090283629, HOVERING AERIAL VEHICLE WITH REMOVABLE ROTOR ARM ASSEMBLIES).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11 and 16-20 are rejected under 35 U.S.C. 102 (a)(1), (a)(2) as being anticipated by Lim.

Re claim 1    Referring to the figures and the Detailed Description, Lim discloses: An unmanned aerial vehicle comprising: a fuselage (300) that has a first motor arm and a second motor arm detachably secured thereto (210), each motor arm is detachably secured to the fuselage by two mechanical connectors (¶ 0033 and items 720) and comprises a tube having a rotary wing propulsion system on each end thereof (210, 230), the two mechanical connectors detachably securing each motor arm to the fuselage are configured to facilitate the separation of that motor arm from the fuselage during a crash (720, the two mechanical connectors are capable of facilitating the separation of that motor arm from the fuselage during a crash); wherein each mechanical connector comprises two breakaway pegs extending from a first side thereof (720) and a mounting clamp on a bottom end thereof (coupling bolts B and the support structure defining item 351). 

Re claim 2   Referring to the figures and the Detailed Description, Lim discloses: The unmanned aerial vehicle of claim 1, wherein the breakaway pegs of each mechanical connector are configured to be inserted and secured within cooperating sockets located in a side of the fuselage (720 and the corresponding unnumbered receiving sockets). 

Re claim 3    Referring to the figures and the Detailed Description, Lim discloses:  The unmanned aerial vehicle of claim 1, wherein the mounting clamp of each mechanical connector is configured to secure about the tube of a motor arm (coupling bolts B). 

Re claim 4    Referring to the figures and the Detailed Description, Lim discloses: The unmanned aerial vehicle of claim 3, wherein the mounting clamp of each mechanical connector comprises a C-shaped section that includes two curved branches configured to resiliently deform and thereby secure about the tube of a motor arm (coupling bolts B and the support structure defining item 351). 

Re claim 8    Referring to the figures and the Detailed Description, Lim discloses:  An unmanned aerial vehicle comprising: a fuselage that has a first motor arm and a second motor arm detachably secured thereto (330, 210), each motor arm is detachably secured to the fuselage by two mechanical connectors (see fig. below) and comprises a tube having a rotary wing propulsion system on each end thereof (330, 210), the two mechanical connectors detachably securing each motor arm to the fuselage are configured to facilitate the separation of that motor arm from the fuselage during a crash (the two mechanical connectors are capable of facilitating the separation of that motor arm from the fuselage during a crash); wherein each comprises a two flexible arms, each flexible arm includes a breakaway peg that extends from a distal end thereof (items B). 

    PNG
    media_image1.png
    631
    492
    media_image1.png
    Greyscale

Re claims 9 and 17    Referring to the figures and the Detailed Description, Lim discloses:  The unmanned aerial vehicle of claim 8, wherein the breakaway pegs of each mechanical connector are configured to be inserted and secured within cooperating sockets located in a side of the fuselage (see fig. above). 

Re claims 10 and 18    Referring to the figures and the Detailed Description, Lim discloses:  The unmanned aerial vehicle of claim 9, wherein at least one breakaway peg of each mechanical connector includes a lip thereon that is configured to engage with its cooperating socket in the fuselage (see fig. above). 

Re claims 11 and 20    Referring to the figures and the Detailed Description, Lim discloses:  The unmanned aerial vehicle of claim 8, wherein the U-shaped body portion of each mechanical connector is configured to fit about, and support, the tube of a motor arm (see fig. above). 

Re claim 16    Referring to the figures and the Detailed Description, Lim discloses:  A mechanical connector that can be used to detachably secure a motor arm to a fuselage of an unmanned aerial vehicle, the motor arm is detachably secured to the fuselage by two mechanical connectors and comprises a tube having a rotary wing propulsion system on each end thereof, the mechanical connector comprises: a U-shaped body portion having two flexible arms, each flexible arm includes a breakaway peg that extends from a distal end thereof. 

Re claim 19    Referring to the figures and the Detailed Description, Lim discloses: The unmanned aerial vehicle of claim 17, wherein one breakaway peg of the mechanical connector includes a lip on a proximal end thereof that is configured to engage with its cooperating socket in the fuselage and one breakaway peg of the mechanical connector includes a lip on the distal end thereof that is configured to engage with its cooperating socket in the fuselage (see fig. above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim and further in view of Kroetsch.

Re claim 15   Referring to the figures and the Detailed Description, Lim discloses:  The unmanned aerial vehicle of claim 8, wherein each mechanical connector further comprises a leg that extends therefrom (20). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Kroetsch teachings of a leg that extends therefrom into the Lim to provide a landing gear apparatus in the structure of the unmanned aerial vehicle.
	However Lim, as modified above, discloses the claimed invention except for the leg that extends from each mechanical connector.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the leg that extends from each mechanical connector to ensure a strong support for the leg to withstand the weight of the unmanned aerial vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

              Allowable Subject Matter 
	Claims 5-7  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office.
 The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 
 	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP ~ 707.07(a).

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642